Order filed April 4, 2013




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-12-00321-CV
                                  ____________

                      RALPH O. DOUGLAS, Appellant

                                        V.

                  MARISA A. MOFFETT, ET AL, Appellee


                   On Appeal from the 412th District Court
                          Brazoria County, Texas
                       Trial Court Cause No. 672671

                                    ORDER

      On February 28, 2013, this Court issued an order notifying appellant that the
court would consider dismissal of this appeal unless appellant demonstrated that he
has obtained an order from the local administrative judge permitting the filing of
this appeal. See Tex. Civ. Prac. & Rem. Code §§ 11.101, 11.103 (West Supp.
2012). Our order is withdrawn.